             1   4
                 Stuart B. Wolfe (SBN 156471)
             2   sbwolfe@wolfewyman.com
                 Jonathan C. Cahill (SBN 287260)
            3    jccahill@wolfewyman.com
                 WOLFE & WYMAN LLP
             4   980 9th Street, Suite 1750
                 Sacramento, California 95814
             5   Telephone: (916) 912-4700
                 Facsimile: (916) 329-8905
             6
                 Attorneys for
             7   OCRE Investment Fund 1 LLC
             8                            UNITED STATES BANKRUPTCY COURT
             9               EASTERN DISTRICT OF CALIFORNIA- SACRAMENTO DIVISION
            10
                 In re                                                Case No.: 19-21640-B-11
            11                                                        Chapter 11
                 DEBORA LEIGH MILLER-ZURANICH                         Hon. Christopher D. Jaime
            12
                               Debtor and Debtor-in-Possession,       Docket Control No.: WW-1
            13

            14                                                        EX PARTE APPLICATION FOR ORDER
                                                                      AUTHORIZING OCRE INVESTMENT
            15                                                        FUND 1 LLC'S 2004 EXAMINATION OF
                                                                      DEBTOR DEBORA LEIGH MILLER-
            16                                                        ZURANICH
            17

            18

            19           OCRE INVESTMENT FUND 1 LLC, (hereinafter "OCRE") by and through its counsel of

            20   record, respectfully submits the following Ex Parte Application for Order Authorizing a Fed. R.

            21   Bank P. 2004 Examination of Debtor DEBORA LEIGH MILLER-ZURANICH (the "Application").

            22   1.      INTRODUCTION
            23           OCRE respectfully request that the Court enter an order authorizing the examination of
            24   DEBORA LEIGH MILLER-ZURANICH ("Debtor") pursuant to Federal Rules of Bankruptcy

            25   Procedure ("Rule") 2004. OCRE seeks to subpoena Debtor to testify and produce documents related

            26   to the Debtor' s assets, liabilities, fmancial condition, right to discharge, and operation of her

            27   business.
            28
                                                                  1
                                      EX PARTE APPLICAITON FOR DEBTOR'S EXAMINATION
3442911.1
                1            For the reasons set forth herein, the Court should enter an order allowing the examination of

                2   the Debtor pursuant to Rule 2004.

                3   II.      STATEMENT OF FACTS

                4            A.      LOAN HISTORY

                5            On or about August 28, 2018, Debtor executed a promissory note in the principal sum of

                6   $617,500.00 (the "Note"), which was made payable to OCRE.

                7            The Note is secured by a deed of trust (the "Deed of Trust 1" ) and assignment of rents

                8   encumbering the Subject Property. The Deed of Trust was duly recorded on August 31 , 2018, in the

                9   Official Records of Alameda County, State of California.

   03          10            B.      THE PRIOR BANKRUPTCY FILINGS
   .....1 ~
   .....1,..
         ~     11            On October 16, 2017, Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy
   z"'
   <(~
   ~~
               12   Code in the Northern District of California- San Francisco Division, and was assigned case number
   >~
   ~~          13   17-31036-HLB (the "First Bankruptcy"). The First Bankruptcy was dismissed on November 3,
   ~u
         .     14   2017, for failure to file required schedules and documents.
   W"'
   LL~
   ...JZ
   0~          15            On September 18, 2018, Debtor filed a voluntary petition under Chapter 13 of the
   ~~
               16   Bankruptcy Code in the Northern District of California- San Francisco Division, and was assigned
f)             17   case number 18-31023-HLB (the "Second Bankruptcy"). The Second Bankruptcy was dismissed on

               18   November 8, 2018, for failure to file   req~ired   schedules and documents.

               19            On November 20, 2018, Debtor filed a voluntary petition under Chapter 13 of the

               20   Bankruptcy Code in the Northern District of California- San Francisco Division, and was assigned

               21   case number 18-31252-HLB (the "Third Bankruptcy"). The Third Bankruptcy was dismissed on

               22   December 21 , 2018, for failure to pay filing fees.
               23            Debtor filed a fourth Chapter 13 in the Northern District of California- San Francisco

               24   Division on January 11 , 2019, and was assigned case number 19-30034-HLB (the "Fourth

               25
               26
               27
               28   1   The Note and Deed of Trust are collectively referred to herein as the "Loan Documents"

                                                                          2
                                           EX PARTE APPLICAITON FOR DEBTOR'S EXAMINATION
34429 11.1
             1   Bankruptcy"). Again, Debtor was not represented by counsel and failed to file required documents.

             2   The Fourth Bankruptcy was therefore dismissed on January 28, 2019.

             3          c.      THE CURRENT BANKRUPTCY

             4          On March 18, 2019, Debtor filed the instant bankruptcy petition under Chapter 13 of the

             5   Bankruptcy Code in the U.S. Bankruptcy Court for the Eastern District of California- Sacramento

             6   Division, and was assigned Case No: 19-21640 (the "Current Bankruptcy").                The Currently

             7   Bankruptcy was converted to one under Chapter 11 ofthe Bankruptcy Code on July 3, 2019.

             8          After conversion, the 341(a) Meeting of Creditors was held on August 8, 2019. Debtor and

             9   her counsel appeared, along with OCRE' s counsel. However, it became apparent that Debtor was

            10   not able to discuss her financial records or condition in detail and was not prepared for the meeting.

            11   Accordingly, the U.S. Trustee continued the 341(a) Meeting of Creditors to August 22, 2019.

            12          Despite these two 341(a) Meetings of Creditors, OCRE continues to receive conflicting

            13   information from the Debtor as to lease rate for the Property. Further, Debtor cannot account for the

            14   improvements done to the Property using, at least in part, OCRE' s cash collateral. Indeed, despite

            15   providing a stipulation regarding use of cash collateral to Debtor's counsel, Debtor has failed to

            16   execute the same and continues to use · OCRE' s cash collateral without its consent and without a

            17   court order.

            18   III.   ARGUMENT:

            19          A.      OCRE IS ENTITLED TO THE RELIEF SOUGHT

            20          Rule 2004 states in pertinent part, "[o]n motion of any party in interest, the court may order

            21   the examination of any entity." Fed. R. Bankr. P. 2004(a). Discovery thereunder includes conduct

            22   which relates "to the acts, conduct, or property or to the liabilities and financial condition of the

            23   debtor, or to any matter which may affect the administration of the debtor's estate, or to the debtor' s

            24   right to a discharge." Fed. R. Bankr. P. 2004(b). Attendance at the examination and production of

            25   documents may be compelled by subpoena. Fed. R. Bankr. P. 2004(c). Rule 2004 allows for

            26   examination of any entity without a pending action of any kind, but generally not when an adversary

            27   proceeding provided for in Rules 7026-7037. See In re Blinder, Robinson & Co. , 127 B.R. 267, 275

            28
                                                                    3
                                       EX PARTE APPLICAITON FOR DEBTOR'S EXAMINATION
3442911.1
             1   (D. Colo. 1991); see also, Collins v. Polk, 115 F.R.D. 326, 328-29 (M.D. La. 1987); In re Nixon

             2   Elec. Supply, Inc., 85 Bankr. 988, 989 (Bankr. W.D. Tex. 1988).

             3          Here, OCRE seeks information relevant to the location, extent, and disposition of the

             4   Debtor's assets and liabilities. Further OCRE seeks information relevant to leasing operations

             5   pertaining to the Property, improvements to the Property and funds used for the same, and the use of

             6   OCRE's cash collateral. An adversary proceeding has not been initiated under Rule 9014. Based on

             7   the foregoing, OCRE seeks an order allowing the examination of the Debtor and production of

             8   documents pursuant to Rule 2004.

             9          WHEREFORE, OCRE respectfully requests:

            10          1)     That the Court grant this Application and issue an order authorizing the examination

            11                 of the Debtor pursuant to Rule 2004;

            12          2)     For such other and further relief as this Court deems just and proper.

            13

            14                                               Respectfully submitted,

            15   DATED: September 18,2019                    WOLFE & WYMAN LLP

            16
                                                             By:      Is/ Jonathan C. Cahill
            17                                                     STUART B. WOLFE
            18                                                     JONATHAN C. CAHILL

            19

            20

            21

            22

            23

            24
            25
            26

            27
            28
                                                                   4
                                      EX PARTE APPLICf\.ITON FOR DEBTOR'S EXAMINATION
3442911.1
              1                                                    PROOF OF SERVICE

              2   STATE OF CALIFORNIA                          )
                                                               )         ss.
              3   COUNTY OF SACRAMENTO                         )

              4   I, Beverley Tomlin-Hill, declare:

              5   I am employed in the County of Sacramento, State of California. I am over the age of 18 and not a party to the within
                  action. My business address is 980 9th Street, Suite 2350, Sacramento, California 95814.
              6
                  On September 18, 2019, I served the document(s) described as ORDER GRANTING EX PARTE
              7   APPLICATION FOR ORDER AUTilORIZING OCRE INVESTMENT FUND 1 LLC'S 2004
                  EXAMINATION OF DEBTOR DEBORA LEIGH MILLER-ZURANICH on all interested parties
              8   in said action by placing a true copy thereof in a sealed envelope addressed as stated on the ATTACHED SERVICE
                  LIST.
              9
                   1!1     BY MAIL: as follows :
  (1.3!      10            0         STATE -I am "readily familiar" with Wolfe & Wyman LLP's practice of collection and processing
  _J~                      correspondence for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
  ...J ...
             11            day with postage thereon fully prepaid at Sacramento, California, in the ordinary course of business. I am aware
  z.,<                     that on motion of party served, service is presumed invalid if postal cancellation date or postage meter date is
  <(~
  l:;;:      12            more than one (1) day after date of deposit for mailing in affidavit.
  >~               0       BY ELECTRONIC SERVICE as follows : I, Name, whose e-mail address is Email@wolfewyman.com,
  ~~         13            caused such document(s) to be transmitted at time a.m./p.m. to the electronic mailing address of the addressee
  CIS~                     listed on the attached service list by use. of electronic mail. The electronic service of the document(s) complied
  w"'        14            with California Rules of Court, Rule 2.251 in that it was pursuant to court order, local rule, stipulation of the
  u.~                      parties or the consent of the addressee. A copy of the original document bearing original signatures will be
  _Jz
  0~         15            available for inspection upon request per California Rules of Court, Rule 2.257. All addressees have been
  ~~                       provided with the sender' s electronic service address.
             16

8            17
                   1!1     BY ELECTRONIC MAIL as follows : I hereby certify that I electronically transmitted the attached
                           document(s) to the U.S. District Court using the CM/ECF System for ti-ling, service and transmittal of Notice
                           of Electronic Filing to the CM!ECF registrants for this case. Upon completion of the electronic transmission
             18
                           of said document(s), a receipt is issued to the serving party acknowledging receipt by ECF's system, which will
                           be maintained with the original document(s) in our office.
             19
                   0       BY OVERNIGHT COURIER SERVICE as follows : I caused such envelope to be delivered by overnight
             20
                           courier service to the offices of the addressee. The envelope was deposited in or with a facility regularly
                           maintained by the overnight courier service with delivery fees paid or provided for.
             21
                   0       BY FACSIMILE as follows : I caused such documents to be transmitted to the telephone number of the
                           addressee listed on the attached service list, by use of facsimile machine telephone number. The facsimile
             22
                           machine used complied with California Rules of Court, Rule 2004 and no error was reported by the machine.
                           Pursuant to California Rules of Court, Rule 2006(d), a transmission record of the transmission was printed.
             23
                   1!1     FEDERAL as follows : I declare that I am employed in the offices of a member of the State Bar of this Court
             24


                                                                                                                --
                           at whose direction the service was made.
             25
                          Executed on September 18, 20 I 9, at Sacramento, Californ
             26                                                                                                 ~/fv-t(
             27

             28


3420086.1
              1                                         SERVICE LIST
                              U.S. District Bankruptcy Court of California- Sacramento Division
              2                                       ·Case No.: 19-2160
                                            DEBORA LEIGH MILLER-ZURANICH
              3                                    W&W File No. 1760-006
                                                    [Revised: August 2019]
              4
              5
                  Deborah Leigh Miller-Zuranich                Tel: (916) 952-0116
              6   9369 Newington Way                           Email:
                  Elk Grove. CA 95758
              7
              8   Peter L. Cianchetta                          Tel : (916) 685-7878
                  8788 Elk Grove Blvd., Suite 2A.              Email: plc@eqlaw.net
              9   Elk Grove, CA 95624

  03         10   Office ofthe U,S, Trustee
  ....J~          Robert T. Matsui United States Courthouse
  ....J,..
       ..:   11   501 I Street, Rm 7-500
  z ..            Sacramento, CA 95814-7304
  <(~
  I: ;;:     12
  >~
  ~~         13
   .
  c:/!Su
  w..        14
  LL~
  ....JZ
  0~         15
  ~s
             16

8            17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28


3420086. 1
